         Case 1:20-cr-10223-GAO Document 74 Filed 07/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

       vs.                                              Case No. 1:20-cr-10223-GAO-3


STEFANIE HIRSCH

               Defendant.

                       NOTICE OF AMENDED PLEA AGREEMENT

       COMES NOW, Defendant, Stefanie Hirsch, by and through her undersigned counsel, to

provide notice of the Amended Plea Agreement reached in the above-noted matter, attached

hereto as Exhibit 1.

Dated: July 9, 2021                               Respectfully submitted,

                                               /s/ Thomas H. Barnard
                                              Thomas H. Barnard (entered pro hac vice)
                                              Alexander M. McIntyre, Jr. (Bar No.: 558447)
                                              BAKER, DONELSON, BEARMAN,
                                               CALDWELL & BERKOWITZ, P.C.
                                              100 Light Street, 19th Floor
                                              Baltimore, MD 21202
                                              P: 410-862-1185
                                              E: tbarnard@bakerdonelson.com

                                              Counsel for Defendant, Stefanie Hirsch
         Case 1:20-cr-10223-GAO Document 74 Filed 07/09/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of July, 2021, I caused the foregoing to be

electronically filed and served via this Court’s CM/ECF system on:

       Elysa Q. Wan
       Assistant U.S. Attorney
       District of Massachusetts
       1 Courthouse Way, Suite 9200
       Boston, MA 02210
       elysa.wan@usdoj.gov




                                                    /s/ Thomas H. Barnard
                                                    Thomas H. Barnard
